NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

   United States Court of Appeals for the Federal Circuit


                                       04-3394

                               FLOYD W. STEADLEY,

                                                     Petitioner,


                                          v.


                      MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.


                          __________________________

                          DECIDED: January 18, 2005
                          __________________________


Before LOURIE, SCHALL, and PROST, Circuit Judges.

PER CURIAM.


                                      DECISION

      Floyd W. Steadley petitions for review of the final decision of the Merit Systems

Protection Board (“Board”) that dismissed as untimely filed his appeal of the action of

the United States Postal Service (“agency”) removing him from his position as a PS-04

Mail Handler on August 2, 2001. Steadley v. U.S. Postal Serv., No. PH-0752-03-0134-I-

1 (June 25, 2004). We reverse and remand.
                                       DISCUSSION

                                              I.

       Mr. Steadley appealed his August 2, 2001 removal by the agency on January 23,

2003. In an initial decision dated May 22, 2003, the administrative judge (“AJ”) to whom

the case was assigned dismissed the appeal as untimely filed. Steadley v. U.S. Postal

Serv., No. PH-0752-03-0134-I-1 (May 22, 2003).              The AJ determined that Mr.

Steadley’s filing was 16 months late and that he had not shown good cause for the late

filing. The AJ’s initial decision became the final decision of the Board on June 25, 2004,

after the Board denied Mr. Steadley’s petition for review for failure to meet the criteria

for review set forth at 5 C.F.R. § 1201.115(d).         This appeal followed.      We have

jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                             II.

       On appeal, the Board forthrightly confesses error in this case. It acknowledges

that, in light of the pertinent facts, its decision that Mr. Steadley failed to establish good

cause for the untimely filing of his appeal was reversible error under our decision in

Shiflet v. U.S. Postal Service, 839 F.2d 669 (Fed. Cir. 1988). The Board states: “The

totality of the circumstances supports a finding of good cause for Mr. Steadley’s failure

to file a timely appeal.” Accordingly, it asks us to reverse its decision dismissing Mr.

Steadley’s appeal as untimely filed and to remand the case to it for further proceedings.

       For the foregoing reasons, the final decision of the Board dismissing Mr.

Steadley’s appeal as untimely filed is reversed. The case is remanded to the Board for

further proceedings consistent with this opinion.




04-3394                                       2